                                                                                                                                                         ;.7
  AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I   / ,-:_



                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                           V.                                      (For Offenses Committed On or After November I, 1987)


                    Francisco Xavier Lopez-Varela                                  Case Number: 2:19-mj-11543

                                                                                   James Anthony Johnson
                                                                                   Defendant's Attorney


 REGISTRATION NO. 80913308
                                                                                                                FILED
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint                      DEC - 2 2019
                                                ----------------+--------------
  •

 Title & Section                      Nature of Offense                                                             Count Number(s)
 8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                   1

  D The defendant has been found not guilty on count(s)
                                       -------------------
,. D Count(s)                              dismissed on the motion of the United States.
                      --------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                                               '   -::;, -~
                                        TIME SERVED
                                                                             '~   :::!-
                                                                              f'----~      )
                                                                                         ______ days

  IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, December 2, 2019
                                                                           Date of Imposition of Sentence
              'f\
              ' \\ I\ \
              1            •      '
                                        Q~
                                      t ... '    ..


 Received \
                DUSM
                      \\~~\J \                                             ~~GRO
                                                                           UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                          2:19-mj-11543
